Citation Nr: 1536413	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral vision loss.

2. Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU), for the period prior to April 14, 2011. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1978.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2011 (Travel Board hearing). 

In respective January 2013 and September 2013 decisions, the Board denied the Veteran's claims for service connection for arthritis of the shoulders, elbows, low back, hips, and wrists, and a skin disorder. Therefore, those claims are no longer in appellate status and are not before the Board. 

Throughout the pendency of the appeal, the Veteran has been service connected for a single disability, specifically posttraumatic stress disorder (PTSD). In February 2008, while his PTSD was rated as 50 percent disabling, the Veteran filed a claim for entitlement to a TDIU. On April 14, 2011, the Veteran filed a separate claim for an increased rating in excess of 50 percent for PTSD and, in a December 2012 rating decision, the RO granted a 100 percent rating for the disability, dating back to the date of his claim. A pending TDIU claim is moot from the effective date of a grant of a 100 percent rating for a service-connected disability. See VAOGCPREC 6-99 (stating that the receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim). Therefore, the Board will only consider the relevant evidence for entitlement to a TDIU from the date of the TDIU claim in February 2008 to the date of the receipt of a 100 percent rating for PTSD, April 14, 2011. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

+
FINDINGS OF FACT

1. The Veteran's service entrance examination showed defective vision in both eyes.

2. The Veteran's defective vision, noted at service entrance, was not aggravated beyond its normal progression during service. 

3. During the period prior to April 14, 2011, the Veteran's sole service-connected disability, specifically PTSD, was not sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral vision loss have not been met. 
38 U.S.C.A. §§ 1101, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2. For the period prior to April 14, 2011, the criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159. 

After the claims were received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that there has been substantial compliance with its October 2011, January 2013, and September 2013 Remand directives, to include the procurement of additional VA treatment records, VA medical examination reports, and VA medical opinions. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).




Evidence Evaluation
And Standard of Proof

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Those persons entering service are presumed to be in sound physical and mental condition, except for those disorders, diseases, or other "infirmities" that are noted on their service entrance physical examination. 38 U.S.C.A. §§ 1111, 1132 (West 2014). For those disorders that preexisted service and were worsened or "aggravated" during such service, a veteran may obtain service connection. 
38 U.S.C.A. §§ 1111, 1131, 1132, 1153 (West 2014). A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease. Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b). See Falzone v. Brown, 8 Vet. App. 398 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2015). In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, anisometropia, hyperopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In an August 1975 service entrance examination report, a service examiner noted that the Veteran's uncorrected vision at entrance was 20/50 in the right eye and 20/40 in the left. In the report, the service examiner also provided a "PULHES" medical profile. The PULHES medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of one (high level of fitness) to four (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities" (to include the cervical spine), the "L" is indicative of "lower extremities" (to include the lumbar spine and hips), the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). After examination, the service examiner noted that the Veteran's PUHLES profile for the "E" category at entrance was a "two," indicating some deficiency in the Veteran's eyes. 

The service treatment records contain no notations indicating treatment for any vision loss, to include a glasses prescription. 

In an April 1978 service separation examination report, a service examiner noted that the Veteran's uncorrected vision was 20/25 in the right eye and 20/20 in the left. In the report, the examiner noted that the Veteran's PUHLES profile for the "E" category was a "two," indicating some deficiency in the Veteran's eyes. In a report of his own medical history, provided the same day, the Veteran specifically denied having ever worn glasses or contact lenses. 

Post-service records do not contain any notation indicating treatment for a visual disorder until years after service. In a June 2008 private examination report, the Veteran stated that his eyes became fatigued easily and that his vision loss had increased over time. The examiner diagnosed anisometropia, astigmatism, hyperopia, and presbyopia.

At an April 2011 Travel Board hearing, provided in conjunction with the Veteran's claim for an increased rating for PTSD, the Veteran stated he was seeking service connection because his vision was "good" at entrance and "bad" at discharge. The Veteran stated that he entered service with "20/20" vision and that his vision changed to such a degree during service that he was issued glasses. The Veteran specifically denied having any congenital eye defect. When asked what caused his in-service vision loss, the Veteran replied "excessive gas, tear gas." When asked if that was the sole cause of his in-service vision loss, the Veteran reported being "around the tear gas and playing with Napalm" during service, but indicated his belief that it was "mostly excessive tear gas." When asked if there was any in-service injury to his eyes that might have caused a vision change, the Veteran replied "close range gunfire, hand grenades blowing up, [and] ... gunpowder." When asked if a doctor had told him if tear gas had caused the visual loss, the Veteran replied that "they" had told him that excessive scraping of the eyes as a reflex action during contact with tear gas might have caused his visual loss. Yet, when asked specifically again if a doctor had told him that such reaction to tear gas exposure had caused his visual loss, the Veteran said "no." 

In a November 2011 VA medical examination report, the Veteran reported being a diabetic for "a number of years" and being "treated for glaucoma for approximately four months." The Veteran indicated that his vision was "not as sharp as it used to be," and reported wearing eyeglasses and using drops for his glaucoma. After examining the Veteran and reviewing the record, the examiner reported finding no evidence of diabetic retinopathy. The examiner noted finding "evidence of macular degeneration manifested by drusen in the macula in the right eye and evidence of dry macular degeneration in the left eye." The examiner stated that the Veteran's visual loss was not fully correctable with glasses.

In a February 2013 VA medical opinion regarding the etiology of the macular degeneration noted in the November 2011 VA medical examination report, a VA examiner noted reviewing the record of evidence, to include the service treatment records and the "extensive [VA] medical visit history," including a January 2013 VA treatment record noting an eye appointment. In noting the November 2011 VA examiner's diagnosis of macular degeneration, the examiner wrote that it appeared "as if at least [six] other eye doctors have not noticed any macular disease ... as recently as [one] month ago." She indicated that the November 2011 VA examiner seemed "to be the only doctor that has seen anything out of the ordinary in [the Veteran's] maculae and now that doctor has retired." The examiner indicated that, even if the Veteran had macular degeneration, it was "an age related genetic disorder that could not have been caused by or aggravated by his time in the service." The examiner further noted that the record did not contain evidence of a diabetic eye disease or retinal nerve fiber loss. Despite the November 2011 examiner's findings, the examiner stated that the VA treatment records indicated that the Veteran's eyesight was correctable to 20/20 in each eye with a proper glasses prescription. The examiner found that the Veteran's claimed visual loss was less likely than not caused by or incurred in service, to include any in-service incident.

In an April 2014 VA medical examination report, a VA examiner noted examining the Veteran and reviewing the claims file. After examination, the examiner diagnosed bilateral cataracts, bilateral glaucoma, bilateral arcus senilis, and pinguecula of the left eye. In doing so, the examiner noted that the Veteran experienced onset of cataracts and glaucoma in 2007. Moreover, the examiner indicated that the arcus senilis and pinguecula were first detected at that day's examination.

When asked if the Veteran's vision, noted to be impaired at service entrance, was aggravated beyond its normal progression by service, the examiner indicated that it was not aggravated. When asked to explain this finding, the examiner stated that the changes in the Veteran's prescription were within the normal boundaries for changes expected at the Veteran's ages. 

The Board finds that the preponderance of the evidence weighs against a finding of service connection for bilateral vision loss. In the August 1975 service entrance examination report, a service examiner noted that the Veteran had an objectively identifiable visual impairment. The service treatment records contain no evidence indicating that the disability worsened beyond its normal progression during service. In the April 1978 service discharge examination report, a service examiner noted that the Veteran's vision, though still faulty, actually appeared better than it had at the time of the August 1975 examination. In the April 2014 VA medical examination report, the VA examiner, having reviewed the record, determined that the Veteran's visual loss was not aggravated beyond its normal progression by service because the Veteran's changes in eyeglass prescription were within the normal boundaries of what would be expected for his age.

At the April 2011 Travel Board hearing, the Veteran stated that his vision had worsened during service due to scratching of his eyes after exposure to tear gas as well as other causes (i.e., Napalm, gunpowder, hand grenades). During his testimony, the Veteran stated that he had perfect eyesight at the time of his entrance into service. The Veteran indicated that, at the time of his discharge from service, his eyesight had worsened to such an extent that he had been issued glasses. The objective service treatment records indicate that the Veteran entered and exited service with defective vision and, in his April 1978 report of his own medical history, the Veteran specifically denied wearing glasses or contact lenses. At the hearing, the Veteran initially claimed that a doctor had suggested to him that his vision problems were caused by reflexive scratching of the eyes upon exposure to tear gas, but, when asked directly if a doctor had told him that, said "no." The lengthy record of evidence contains no opinion suggesting a link between the Veteran's vision loss and service. The Board finds that Veteran's testimony regarding the potential etiology of his eyesight lacks credibility because it is inconsistent with the other evidence of record, to include the Veteran's own statements. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Post-service examiners diagnosed the Veteran with several refractive errors, including anisometropia, astigmatism, hyperopia, and presbyopia. The record contains no specific diagnosis for such disorders during service. More importantly, VA regulations specifically prohibit service connection such errors unless such defect was subjected to a superimposed disease or injury during service which created additional disability. As the record contains no evidence of any superimposed disease or injury of the eye during service, service connection for these disorders is precluded by regulation.

In the November 2011 VA medical examination report, a VA examiner diagnosed macular degeneration in the eyes. In the February 2013 VA medical opinion, a VA examiner indicated that this diagnosis was contradicted by the findings of several other examiners who each failed to find evidence of such degeneration. In addition, the examiner noted that, even if the Veteran had such a disorder, it was age-related and not connected to service. 

The record indicates that the Veteran has experienced onset of eye disorders, such as glaucoma and cataracts, beginning in 2004, and arcus senilis and a pinguecula, beginning in April 2014. The Board notes that the Veteran has claimed bilateral vision loss, meaning a decrease in visual acuity, rather than service connection for such disorders. More importantly, the record contains no evidence, either lay or medical, suggesting that these eye disorders, first diagnosed over two-and-a-half decades after service, are related to service or any incident therein.

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 
38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the period prior to April 14, 2011, the Veteran did not meet that criteria as his sole service-connected disability, PTSD, was rated at only 50 percent disabling. 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a). The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91. The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In a February 2008 application for a TDIU, the Veteran reported working 40 hours per week as a driver from 2001 to 2003, and from February 2005 through January 14, 2008. The Veteran reported working for his most recent employer from February 2, 2007 to January 14, 2008, earning as much as $7,000 per month and $93,000 over the previous 12 months. The Veteran stated that he left his job because "my PTSD makes it hard to deal with people at work."

At an April 2008 Travel Board hearing, provided in support of his claim for an increased rating for his service-connected PTSD, the Veteran stated that he could not "keep a job long" due to his PTSD. The Veteran indicated that he had a tendency to be fired from jobs, but it was "not bad conduct, it's they don't understand me." The Veteran said that he couldn't be around "too many people because they act like they don't understand these common things, natural things." The Veteran stated that he had "voices coming through my head," and did not understand whether this condition was natural. The Veteran also indicated that he was able to "hear things more than other people," referring to this condition as a "special power or whatever." The Veteran then stated that he was a "hard worker" and would "work as long as somebody tells me to work." The Veteran reported arriving to work early and staying late. The Veteran indicated that, if he were to lose a job, he would "have to get another one," because he would "keep my bills paid." The Veteran stated that he had no problem with getting hired for new jobs and that his employers would say that he was an "excellent worker." Yet, the Veteran stated that "something happens that I have to be let go," even though it was not a "bad let go" except for him due to his finances. The Veteran reported being fired from his last position because he found that his employer was "cheating on my check." He stated that, when he told another employee in his boss's office that he was going to wait for the boss in the parking lot to discuss the matter with him, that employee "jump[ed] in front of the door." The Veteran stated that he "moved him out of the way, we'll say." The Veteran indicated that he was accused of assaulting the other employee and was barred from the property. Because he was barred from the property, he could not return to collect his truck which he was leasing to own. Although the unemployment office subsequently found that he was innocent of misconduct and granted him benefits, he lost the truck because he was unable to make the lease payments during the three months he was barred from the property.

The Veteran stated that, prior to his last position, he worked as a truck driver for a company. The Veteran reported leaving that position "because they were making me do more work than other people." The Veteran stated that his work for that company was "so good, other people started slacking" and taking advantage of him. 

The Veteran also indicated that he was offered money to leave other jobs because he made people nervous. The Veteran stated that there was an unrelated incident during which he "hurt a person real bad" because he was talking about his mother after her death, but stated that no charges were pressed because the other person was his friend. The Veteran stated that people often would not "stand up to my expectations," causing him to become "upset" because he was a "perfectionist" and he expected others to be the same. The Veteran also indicated that he would become upset if he saw people doing wrong to others. The Veteran stated that, while working, he was always getting "kicked in the chin," watching others get raises faster than him even though he would put "100 percent into whatever I do." The Veteran indicated that he would be passed up for raises because the other people were "talking to the boss" while he was working. The Veteran stated that he had to work because he did not enjoy slacking. 

In an April 2008 VA mental health attending note, written approximately two weeks after the date of the Travel Board hearing, the Veteran stated that he was working again for a local trucking firm as a salaried employee. The Veteran indicated that he liked the position.

In a June 2008 VA mental health attending note, the Veteran stated that he enjoyed his work, but felt "a little taken advantage of" because his coworkers did not share his work ethic. 

In a May 2009 VA mental health outpatient note, the Veteran reported feeling like he was going to "blow up" at work, due to feelings of discrimination and being unduly harassed. The Veteran indicated that he was having trouble taking time off for his medical appointments and being told that he could not come to his PTSD appointments without losing pay. The Veteran reported having a good relationship with the company's owner, but stated that his supervisors were "making him work more and more" after learning about his PTSD. 

In an October 2009 VA mental health attending note, the Veteran reported feeling stressed at work because "they always give me stuff that no one wants to do." The Veteran indicated that his supervisors were still giving him "a hard time coming for appointments and cut my pay and hours." The Veteran reported being afraid to take his medications because they could affect his driving. 

In a May 2010 VA mental health attending note, the Veteran stated that he had tingling and numbing in his hands, causing a loss of power. The Veteran indicated that this disorder was affecting his work. 

At an April 14, 2011 Travel Board hearing, provided, in part, in support of this claim and a separate claim for service connection for a bilateral wrist disorder, the Veteran reported being involved in three "very serious accidents" over the previous two months. The Veteran stated that the accidents were related to limitations and losses of power in his wrists. The Veteran' stated that his supervisors put on a part-time schedule due to the accidents. 

From this record of evidence, the Board finds that the Veteran's service-connected PTSD did not preclude him from engaging in substantially gainful employment during the period prior to April 14, 2011. The Veteran indicated that his PTSD caused him difficulty in working with others while seeking treatment for his symptoms during that period. The Veteran also reported having difficulty dealing with others due to his symptoms, such as hearing voices and feelings of anger. Yet, the evidence of record clearly indicates that the Veteran was able to maintain employment, working for others, over that period. Although the Veteran lost his job in February 2008, he presented credible testimony indicating that he left this position and a previous position due to unfair treatment at the hands of his employers. At the April 2008 Travel Board, the Veteran reported having little difficulty in finding work due to his strong work ethic. The Veteran found work within two weeks of that hearing and maintained that employment, despite what he considered unfair treatment, through April 14, 2011. The Board notes that this employment involved working as an employee truck driver for a company and was not the type of sheltered employment one might engage in as an independent driver. At the April 14, 2011 Travel Board hearing, the Veteran stated that his hours had been cut back due to accidents caused by a wrist disorder for which service connection has since been denied. Considering the Veteran's ability to gain and maintain substantial employment from February 2008 to April 14, 2011, the Board finds that the Veteran's service-connected PTSD did not preclude him from engaging in substantially gainful employment during the applicable period. 

For all the above reasons, entitlement to a TDIU is denied. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.


ORDER

Service connection for bilateral vision loss is denied.

Entitlement to a TDIU, for the period prior to April 14, 2011, is denied.
	


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


